DETAILED ACTION

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,623,795.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim would have been anticipated by the reference claim(s). 
Both sets of claims are directed to a method of creating manifest files for different bit rates including the use of state information, and one of ordinary skill would see the claims in question as obvious variants of each other.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilar et al„ US 2012/0072286 in view of Ma et al„ US 2014/0230003.

1, 7, 12, and 15) Kilar teaches a method comprising:
receiving, from a device, a first request for a first content item at a first bitrate [media player/user device 102 selects and requests appropriate bit rate, paras. 106, 111, 117,120,121,125,127,137,140-153; Figs. 3A, 3B];
causing, based on the first request, a first manifest file to be generated wherein the first manifest file comprises one or more references to the first content item at the first bitrate and one or more references to a second content item at the first bitrate [playlist for each bit rate, segment playlists, paras. 111, 127 et seq., paras. 142-153, Figs. 3F, 3G, 3H];
[playlist is transmitted by server, paras. 111, 128, 130, 131, 147-153];
receiving, from the device, a second request for the first content item at a second bitrate [user device determines and requests if a second (higher or lower) bit rate is necessary, paras. 106, 117, 120 , 121];
causing, based on the state information, a second manifest file to be generated, wherein the second manifest file comprises one or more references to the first content item at a second bitrate and one or more references to the second content item at the second bitrate; and [a second playlist is created for different bit rates; “versions" are related ads having different bit rate; paras. 106, 111, 117, 120, 121, 136, 137, 142-153 Figs. 1, 2, 3A-H];
sending, based on the second request, the second manifest file [second playlist provided, Fig. 3C, paras. 106, 111, 117, 120, 121, 136, 137, 142-153 Figs. 1, 2, 3A-H].
Kilar teaches generating variable bit rate manifests, but does not discuss separate state information as recited in claim 1 and claim 12. Ma teaches a method of generating updated manifests for particular clients including determining, based on the second request and the first manifest file, state information of the second content item [current segment number and segment range are state information related to the manifest but not of the manifest itself. This data is used to generate a new (“sliding window”) manifest to provide targeted ads, Figs. 1, 2, 4, 5A-B, paras. 37-40 et seq., 64-68].
It would have been obvious before the effective filing date of the claimed invention to combine the references, incorporating the teaching of Ma in order to allow trick play, i.e. stopping and starting the stream, while maintaining continuity of the content and advertisements for the user and the provider. Para. 74 of Ma discusses adaptive bit rate streaming, suggesting the applicability of Ma to Kilar's system.

[identifier from device, paras. 93, 98, 125, 127].

3 and 9 and 17) Kilar teaches The method of claim 1, wherein the first content item comprises on-demand or streaming content and wherein the second content item comprises one or more advertisements [Figs. 1, 3A, 3B, 3E, 3H, 4B, paras. 111, 120, 142, 168]. 

4 and 10 and 18) Kilar teaches The method of claim 1, wherein the one or more references to the first content item at the first bitrate comprise instructions for acquiring the first content item at the first bitrate and the one or more references to the second content item at the first bitrate comprise instructions for acquiring the second content item at the first bitrate and wherein the one or more references to the first content item at the second bitrate comprise instructions for acquiring the first content item at the second bitrate and the one or more references to the second content item at the second bitrate comprise instructions for acquiring the second content item at the second bitrate [device uses the playlist to requests respective ad/program chunks at respective bit rates; providing an address for content comprises an instruction for requesting it, paras. 98, 101, 132, 136, 137, 140, 141, 142; also see paras. 106, 111, 117, 120, 121, 143-153, Figs. 1, 2, 3A-H];.  

5 and 13 and 19) Ma teaches The method of claim 1, wherein the state information comprises one or more of: a device identifier, a first content item identifier, a second content item identifier, a content segment identifier, an advertisement identifier, or timing information [e.g. segment range/number, time stamp, Figs. 1, 2, 4, 5A-B, paras. 37-40 et seq., 64-68].

6 and 20) Kilar teaches the method of claim 1, wherein the second request is received based on a change in a network condition [e.g. requests based on bandwidth, buffer speed, etc., paras. 104, 111, 112, 117, 135, 197].

11) Kilar teaches the method of claim 7, wherein the second bitrate is less than the first bitrate [e.g. when bitrate drops around t2, Figs. 3D, 3F, para. 115].

14) Kilar teaches the method of claim 12, further comprising determining, based on the state information associated with the one or more second content items, a playback instance associated with the one or more second content items [playback instance reads on the version of the content or ad that is requested; the state information can include the available bandwidth, paras. paras. 98, 104, 106, 111, 112, 117, 120, 132, 135-142].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Jefferey can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY R NEWLIN/                Examiner, Art Unit 2424